                   Case 2:21-cv-01169-BJR Document 19 Filed 09/16/21 Page 1 of 3




 1                                                   THE HONORABLE BARBARA J. ROTHSTEIN

 2

 3
                                     UNITED STATES DISTRICT COURT
 4                                  WESTERN DISTRICT OF WASHINGTON

 5

 6   MICHAEL HARPER, SUE HARPER, MELANIE
     JAQUESS, CHUCK SALLADE, AND MICHAEL
 7   MALONE, Individually and on Behalf of All                No. 2:21-cv-1169-BJR
     Others Similarly Situated,
 8                                                            UNOPPOSED MOTION AND
                      Plaintiffs,                             PROPOSED ORDER TO EXTEND
 9                                                            TIME TO ANSWER COMPLAINT
              v.
10   T-MOBILE US, INC.,
11                    Defendant.

12

13

14            Under Western District of Washington Local Rule 7(d)(1), Defendant T-Mobile USA, Inc.,

15   moves the Court to extend T-Mobile’s deadline to answer or otherwise respond to the Complaint

16   in the above-captioned action for a total of 30 days to October 21, 2021. Plaintiffs Michael Harper,

17   Sue Harper, Melanie Jaquess, Chuck Sallade, and Michael Malone do not oppose T-Mobile’s

18   requested extension.

19            Good cause exists for this extension because there is a pending motion before the Judicial

20   Panel on Multidistrict Litigation (“JPML”) regarding transfer and coordination or consolidation of

21   related cases for pretrial proceedings under 28 U.S.C. § 1407, filed on August 23, 2021. See In re

22   T-Mobile, Inc., Customer Data Security Breach Litigation., MDL Docket No. 3019 (ECF No. 1).

23   The plaintiffs in a related case filed the transfer motion, and T-Mobile fully anticipates that—in

24   addition to this case—dozens more will be noticed to the JPML based on its similar nature. See
      UNOPPOSED MOTION AND PROPOSED                                Perkins Coie LLP
      ORDER TO EXTEND TIME TO ANSWER                          1201 Third  Avenue, Suite 4900
                                                                 Seattle, WA 98101-3099
      COMPLAINT                                                   Phone: 206.359.8000
      (No. 2:21-cv-1169-BJR) - 1                                   Fax: 206.359.9000
     153817017.1
                   Case 2:21-cv-01169-BJR Document 19 Filed 09/16/21 Page 2 of 3




 1   id. (ECF Nos. 1, 8-1, 11, 20). The additional 30 days will conserve judicial resources by allowing

 2   T-Mobile to assess the pending JPML motion and continue discussions with Plaintiffs’ counsel

 3   here and counsel in the related cases before responding to Plaintiffs’ Complaint.

 4

 5   Dated: September 14, 2021

 6   By: /s/ Steve Y. Koh
     Steve Y. Koh, WSBA No. 23284
 7   Kathleen M. O’Sullivan, WSBA No. 27850
     Lauren J. Tsuji, WSBA No. 55839
 8   PERKINS COIE LLP
     1201 Third Avenue, Suite 4900
 9   Seattle, WA 98101-3099
     Telephone: 206.359.8000
10   Facsimile: 206.359.9000
     E-mail: SKoh@perkinscoie.com
11            KOSullivan@perkinscoie.com
              LTsuji@perkinscoie.com
12
     Kristine McAlister Brown (pro hac vice forthcoming)
13   ALSTON & BIRD LLP
     1201 West Peachtree Street
14   Atlanta, GA 30309
     Telephone: (404) 881-7000
15   Facsimile: (404) 881-7777
     E-Mail: kristy.brown@alston.com
16
     Attorneys for Defendant T-Mobile USA, Inc.
17

18

19

20

21

22

23

24
      UNOPPOSED MOTION AND PROPOSED                                  Perkins Coie LLP
      ORDER TO EXTEND TIME TO ANSWER                            1201 Third Avenue, Suite 4900
                                                                   Seattle, WA 98101-3099
      COMPLAINT                                                     Phone: 206.359.8000
      (No. 2:21-cv-1169-BJR) - 2                                     Fax: 206.359.9000
     153817017.1
                   Case 2:21-cv-01169-BJR Document 19 Filed 09/16/21 Page 3 of 3




 1
                                              ORDER
 2   IT IS SO ORDERED.
 3   Dated this 16th day of September 2021.

 4

 5                                                          s/Barbara J. Rothstein
                                                            Barbara J. Rothstein
 6                                                          U.S. District Court Judge

 7
     Presented by:
 8
     s/_Steve Y. Koh_______________________
 9   Steve Y. Koh, WSBA No. 23284
     Kathleen M. O’Sullivan, WSBA No. 27850
10   Lauren J. Tsuji, WSBA No. 55839
     PERKINS COIE LLP
11   1201 Third Avenue, Suite 4900
     Seattle, WA 98101-3099
12   Telephone: 206.359.8000
     Facsimile: 206.359.9000
13   E-mail: SKoh@perkinscoie.com
              KOSullivan@perkinscoie.com
14            LTsuji@perkinscoie.com

15   Kristine McAlister Brown (pro hac vice forthcoming)
     ALSTON & BIRD LLP
16   1201 West Peachtree Street
     Atlanta, GA 30309
17   Telephone: (404) 881-7000
     Facsimile: (404) 881-7777
18   E-Mail: kristy.brown@alston.com

19   Attorneys for Defendant T-Mobile USA, Inc.

20

21

22

23

24
      UNOPPOSED MOTION AND PROPOSED                             Perkins Coie LLP
      ORDER TO EXTEND TIME TO ANSWER                       1201 Third Avenue, Suite 4900
                                                              Seattle, WA 98101-3099
      COMPLAINT                                                Phone: 206.359.8000
      (No. 2:21-cv-1169-BJR) - 3                                Fax: 206.359.9000
     153817017.1
